OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for the possession of cocaine. Punishment was assessed at seven years.
On August 7, 1973, Officers Allen W. Mayton and Charles R. Spriggs received information from an informant that heroin was in a trailer home in Killeen. The officers obtained a search warrant and searched the trailer house. Appellant entered the trailer during the search. She consented to be searched but insisted that her purse not be searched. Detective Spriggs found a pistol in appellant’s purse. Spriggs removed the pistol, several medicinal bottles and $1187 in cash. Rodney McCutcheon, Department of Public Safety chemist, testified that the bottles contained cocaine and heroin. The sufficiency of the evidence is not challenged.
Appellant contends that the search warrant affidavit does not satisfy the requirements of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964).
Under Aguilar the affidavit must contain (1) the underlying circumstances which led to the informant’s conclusion of guilt and (2) the underlying circumstances which led the affiant to believe that the informant was credible and reliable. Appellant contends that the affidavit does not0 contain sufficient facts from which the magistrate could conclude that the informant was credible and reliable.
The pertinent portion of the affidavit states:
Affiants have received information from a confidential source that at this time a quantity of heroin is being kept at the above location and in care custody and control for the purpose of sale, by the above persons. The source has given information in the past on at least five occasions and on each occasion the. information has proven to be true and correct and the information at this time is that the heroin has been observed by the source within the last twenty four hours. The source is familiar with the narcotic drug, heroin, and the instruments used to inject the heroin into the body.”
The Supreme Court of the United States in United States v. Ventresca, 380 U.S. 102, 85 S.Ct. 741, 13 L.Ed.2d 684 (1965), wrote:
“If the teachings of the Court’s cases are to be followed and the constitutional policy served, affidavits for search warrants, such as the one involved here, must be tested and interpreted by magistrates and courts in a commonsense and realistic fashion. They are normally drafted by nonlawyers in the midst and haste of criminal investigation. Technical requirements of elaborate specificity exacted under common law pleadings have no proper place in this area.”
Appellant’s specific complaint is that “there is no way to tell from the face of the affidavit whether or not the informant had on the prior occasions given information to the affiants or to some other person.” A similar contention was answered adversely to appellant in Curtis v. State, 519 S.W.2d 883 (Tex.Cr.App.1975). The affidavit in Curtis stated:
“I believe my source of information to be true and correct because my source has given information in the past which has proven to be true and correct in every instance; further to the best of my knowledge my source does not have a criminal record.”
In Curtis, the Court wrote:
“The recitations in the affidavit in the case at bar state, first, that the inform*932ant had actually been inside the apartment in question and seen the appellant selling heroin, and, second, that the informant had provided true and correct information on other occasions. The affidavit is sufficient.”
See also Barnes v. State, 504 S.W.2d 450 (Tex.Cr.App.1974); Heredia v. State, 468 S.W.2d 833 (Tex.Cr.App.1971); Morgan v. State, 516 S.W.2d 188 (Tex.Cr.App.1974); Powell v. State, 505 S.W.2d 585 (Tex.Cr.App.1974). Cf. United States v. Acosta, 501 F.2d 1330 (5th Cir. 1974).
A realistic and commonsense interpretation of the affidavit in the instant case is that the informant had given prior information to both the officers who signed the search warrant and swore to the affidavit.
Appellant relies upon Ashmore v. State, 507 S.W.2d 221 (Tex.Cr.App.1974). It is distinguishable. The affidavit in Ashmore did not reflect that the “informant” gave prior information to the affiants. In the instant case the affidavit states that “the source has given information in the past on at least five occasions and on each occasion the information has proven to be true and correct.”
Appellant’s first ground of error is overruled.
Appellant’s second ground of error contends that the State failed to establish the chain of custody. Without setting out the evidence, we conclude that the chain of custody was established.
No error is shown. The judgment is affirmed.